DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-5, 7-17, 20-22, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehead et al. (US 2014/0214243).
Regarding claim 1, Whitehead teaches a method of characterizing airflow for operating aircraft for flight in a close formation, comprising: establishing a communication link between a first aircraft (10) and a second aircraft (20) (exchange of flight data between multiple aircraft (para [0004])), assigning to at least one of the first aircraft or the second aircraft, via the communication link, initial positions relative to one another in the close formation (lead and trailing aircraft (para [0004])), providing flight control input for aligning the first and second aircraft in their respective initial positions (pilot input to establish leading and trailing positions), taking measurements characterizing airflow at the second aircraft (e.g. measurements taken at angle of attack vanes on the 
Regarding claim 2, Whitehead teaches the method of claim 1, wherein flight control input for aligning the first and second aircraft in their respective initial positions is generated automatically at the first and second aircraft, respectively (controller (100) understood to operate automatically in view of (para [0041])).
Regarding claim 4, Whitehead teaches the method of claim 1, wherein measurements include an aircraft angle of attack of the second aircraft (data includes data from angle of attack sensors (para [0012])).
Regarding claim 5, Whitehead teaches the method of claim 1, wherein characterizing airflow further includes collecting airflow measurements, at a third aircraft (trailing aircraft (20) includes additional aircraft in view of fig. 1).
Regarding claim 7, Whitehead teaches the method of claim 1, wherein flight control signal includes changing roll (roll/attitude commands (150) (para [0041])).

Regarding claim 9, Whitehead teaches the method of claim 1, wherein establishing data exchange network between the aircraft and exchanging telemetry data (transferred data (154, 156, 158) understood to be telemetry data in fig. 3).
Regarding claim 10, Whitehead teaches the method of claim 1, wherein designating roles of leader and follower to aircraft in the close formation (para [0004]).
Regarding claim 11, Whitehead teaches the method of claim 1, wherein the at least one created computer model comprises a 3D model of a vortex field (30) (vortex includes longitudinal, crosstrack, and vertical coordinates, or three dimensions) (para [0050]).
Regarding claim 12, Whitehead teaches the method of claim 1, wherein navigating the formation as a whole to a destination position by the first aircraft (modules (110, 120, 130, 140)) cooperate to generate a navigation solution relative to the leading aircraft (10) (para [0042])).
Regarding claim 13, Whitehead teaches the method of claim 1, wherein the measurements are also taken by the first aircraft (para [0012]).
Regarding claim 14, Whitehead teaches the method of claim 1, wherein the taking measurements further includes: defining a first target search area relative to the first aircraft (10) (wingtip is the location of the vortex (para [0005])) establishing, for the second aircraft (20), a dithering flight pattern intersecting with the first target search area (initial formation flight (para [0003])) taking measurements characterizing airflow at the second aircraft (20) during the dithering flight pattern, and determining a location of one or more 3D airflow patterns (30) by analyzing the measurements taken at the second aircraft (data (156) used to determine vortex position (212) fig. 4).

Regarding claim 16, Whitehead teaches the method of claim 15, further including establishing a communication link between the third aircraft and at least one of the first aircraft or the second aircraft (i.e. exchange of flight data (para [0003])).
Regarding claim 17, Whitehead teaches the method of claim 16, wherein assignment of an initial position of the third aircraft is transmitted over the communication link between the third aircraft and the first aircraft or the second aircraft (i.e. desired aircraft position (222)) (para [0041])).
Regarding claim 20, Whitehead teaches the method of claim 15, further comprising marking an approximate position of the at least one 3D airflow pattern (position of the vortex defined by equation (5) (para [0050])).
Regarding claim 21, Whitehead teaches the method of claim 20, wherein marking comprises emitting radio waves along a streamwise direction behind one or more wingtips of aircraft in the close formation (communication signals from the controller, including vortex (30), can be from radio communication (para [0043])).

Regarding claim 26, Whitehead teaches the method of claim 22, wherein at least one aircraft is a fixed-wing aircraft (fixed wing aircraft in fig. 1).
Regarding claim 28, Whitehead teaches the method of claim 22, wherein at least one aircraft is a manned aircraft (i.e. alerts of the vortex position are sent to a pilot) (para [0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead as applied to claim 22 above, and further in view of Pillai et al. (US 9104201).
Regarding claim 27, Whitehead fails to disclose what Pillai teaches, which is at least one aircraft is an unmanned aerial vehicle (the drone (110)) (col. 8, ln. 30).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Whitehead to incorporate the teachings of Pillai to have the least one aircraft as an unmanned aerial vehicle, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 120 USPQ 192,  and doing so would allow the invention to be applied to unmanned aircraft flight formations.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-5, 7-17, 20-22, and 26-28 have been considered but are moot because of the new grounds of rejection.
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. 
Applicant argues Whitehead, however, absolutely fails to teach or to suggest "at least one measurement characterizing airflow is derived from a flight control signal applied to one or more control surfaces of at least one of the first aircraft or the second aircraft" as claimed by at least the Applicant's independent claim 1. That is, the Applicant claims that a measurement characterizing airflow is derived from a flight control signal applied to a control surface of at least one of the first or second aircraft (emphasis added). In contrast, Whitehead instead teaches that an estimation of wind conditions is based on a position of a flight surface and not a signal applied to a control surface as claimed by the Applicant or a flight parameter (e.g., roll/yaw rate) of the trailing aircraft and not a signal applied to a control surface as claimed by the Applicant.
The examiner notes that the scope of the phrase “derived from a flight control signal applied to one or more control surfaces” is any detection of control surface deflection, in view of the applicant’s specification.  In para [0127] of applicant’s specification, a vortex (2920) from the leading aircraft (2910) subjects a follower aircraft (2930) to “a counter-rolling moment in the opposite direction.  The flight control signal required to maintain the follower aircraft in the level position (e.g., the magnitude of aileron's deflection) may serve as a measure of the vortex (2920) relative position with respect to the follower aircraft (2930).”  That is, the scope of applicant’s claim terminology of “detecting an applied signal” is detecting control surface deflection, or the output of the signal, and not detecting the input signal itself.  No portion of applicant’s specification limits the phrase “deriving from a flight control signal” to detecting only the input signal to the control surface.  As the vortex position determination scheme in Whitehead includes measuring trailing aircraft (20) sideslip angles (para [0058]) detected by “a position of an aileron of the trailing aircraft, a position of an upper rudder of the trailing aircraft, a position of a lower rudder of the trailing aircraft” (para [0012]), Whitehead encompasses detection of the applied signal to the respective aileron, upper rudder, and lower rudder control surfaces within the scope of applicant’s claim language.  Therefore, the argument is considered non-persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647